DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 9/23/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullinger et al. (WO 2014/053185, equivalent to Bullinger et al. US 10,215,034).

With respect to the ceramic material for providing protection against calcium and magnesium aluminosilicates, Bullinger et al. ‘034 discloses the same ceramic material as the claimed invention; thus, one of ordinary skill in the art would have expected the ceramic material of Bullinger et al. ‘034 exhibits the such properties since the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 


Note, Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office's inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). See MPEP 2112.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger et al. (WO 2014/053185, equivalent to Bullinger et al. US 10,215,034) optionally in view of Witz et al. (US 2011/0300357).
Regarding claims 2 and 3, Bullinger et al. discloses that the main ceramic fiber component is ZrO2 partially stabilized or fully stabilized with minor components such as yttrium oxide and/or calcium oxide and/or magnesium oxide (Col. 4, lines 20-24) and further discloses that the coatings must have good protection against corrosion or oxidation (Col. 4, lines 1-35).  
Therefore, it would have been obvious in view of Bullinger et al. to one having ordinary skill in the art to provide proper weight content for the first ceramic fibers including the claimed range in order 
Alternatively, Witz et al. teaches that it is conventional to provide a first ceramic layer (3) and a second ceramic layer (4) with main ceramic component of zirconia stabilized with 6-8 wt % yttria (para 0050) and such configuration provides the coating with higher surface temperature (para 0007-0008).
Thus, it would have been obvious in view of Witz et al. to one having ordinary skill in the art to modify the device of Bullinger et al. ‘0343 with the fiber ceramic composition as taught by Witz et al.  in order to gain the above benefit. 

3.Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bullinger et al. (WO 2014/053185, equivalent to Bullinger et al. US 10,215,034) in view of Sakamoto et al. (US 5,055,430).
Regarding claim 4, Bullinger et al. ‘034 essentially discloses the features of the claimed invention except the mean length of the first ceramic fibers is less than or equal to 50 um.
Sakamoto et al. teaches that it is conventional to provide coating with fibers length is at 30 times diameter of the fibers (0.5-2.0 µm) (Col. 6, lines 31-39, Examples 9 and 10). Such configuration provides the fibers with sufficient mechanical strength (Col. 5, lines 1-50). 
   Thus, it would have been obvious in view of Sakamoto et al. to one having ordinary skill in the art to modify the device Bullinger et al. with the fiber length of Sakamoto et al. in order gain the above benefit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774